Citation Nr: 1739034	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease stats post bypass graft and stent placements associated with herbicide exposure (heart condition) prior to April 26, 2011 and excluding the period from April 30, 2009 through July 1, 2009.

2.  Beginning from April 26, 2011, entitlement to a rating in excess of 30 percent a heart condition.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities other than the Veteran's heart condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Navy from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board acknowledges the Veteran withdrew his claim for TDIU in September 2013.  Nevertheless, entitlement to TDIU is an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds the evidence of record contains a December 2009 opinion from the Veteran's private doctor that the Veteran's heart condition rendered him unemployable.  Thus, the Board finds there is sufficient evidence to raise the issue of entitlement to TDIU.  


FINDINGS OF FACT

1.  Since the beginning of the appeal period, the Veteran's service-connected heart condition was approximated by a workload of 2 to 3 METs resulting in dyspnea.

2.  The Veteran's service-connected disabilities other than his heart condition do not preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for the Veteran's heart condition have been met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2016). 

2.  The criteria for a TDIU due to service-connected disabilities other than his heart condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify  

VA's duty to notify was satisfied by a letters sent in December 2009 and April 2013.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, VA examinations, and VA treatment records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

The Veteran has received VA examinations in March 2010, March 2011, May 2013, and November 2014.  The Board finds the past VA examinations were adequate and based on an evaluation of the entire claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds the VA's duty to assist has been fulfilled.   

II.  Increased Rating 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

The Veteran's heart condition is currently rated under Diagnostic Codes 7005-7017.  38 C.F.R. § 4.104 (2016).  The Veteran was initially rated at 10 percent from February 13, 2009.  His rating was temporarily increased to 100 percent on April 30, 2009 due to convalescence following surgery, and went back to 10 percent on July 1, 2009.  The Veteran's rating was then increased on April 26, 2011 to 30 percent.  

The criteria set forth in Diagnostic Code 7005 are based upon METs, which are "metabolic equivalents."  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104 Note (2) (2016).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples that result in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

Diagnostic Code 7005 provides for arteriosclerotic heart disease a 10 percent rating for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating, the maximum available, is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Diagnostic Code 7017 contemplates coronary bypass surgery, and requires a 100 percent evaluation for three months following hospital admission for surgery.  The rating criteria are then identical to those in Diagnostic Code 7005.  Id. 

The Veteran's first VA examination was in March 2010.  The examiner noted the Veteran did not have a history of non-angina chest pain or congestive heart failure.  The results of the Veteran's stress test revealed that a workload of 2 to 3 METS resulted in dyspnea.  Further, the VA examiner noted that in an April 2009 private opinion the left ventricular dysfunction ejection fraction (LVEF) was 65 percent to 70 percent.  In a December 2010 VA record, the doctor noted the "more accurate assessment of the Vet's heart function is the LVEF rather than METs due to the fact that the estimated METs are based on overall functional capacity including all medical conditions not only heart condition." 

The Veteran received several echocardiograms in 2011 and his LVEF was within the normal range.  In February 2011 the Veteran's LVEF was 55 percent, in May 2011 his LVEF was 60 percent, and in September 2011 his LVEF was 55 percent to 60 percent.  The Board acknowledges the Veteran's doctor reported on the April 2011 DBQ that the Veteran had congestive heart failure.  The April 2011 DBQ also indicated there was evidence of cardiac hypertrophy or dilatation.  

In an August 2012 opinion, the Veteran's private doctor stated that the Veteran's LVEF was within the normal range, at 55 percent to 60 percent.  The doctor also noted the Veteran had borderline concentric hypertrophy.

The Veteran's next VA examination was in May 2013.  Similar to previous reports, the Veteran's LVEF was rated as normal at 56 percent.  The examiner noted the Veteran was on continuous medication for his heart condition but that he did not have congestive heart failure.  The May 2013 examiner noted the previous documentation in August 2012 showing hypertrophy.  Further, based on the August 2012 examination, the examiner concluded Veteran's stress test revealed that a workload of 1 to 3 METs resulted in angina.  Nevertheless, the examiner concluded "LVEF is more accurate assessment of this patient's cardiac function rather than estimated METs due to fact that the estimated METs reflect his overall functional capacity, including all his medical conditions, not only the heart condition." 

In 2014, the Veteran's private doctor submitted a DBQ, and he received a VA examination.  In the September 2014 DBQ, the examiner similarly noted the Veteran's congestive heart failure from April 2011 and noted the Veteran was on continuous medications for his heart condition.  The examiner also noted the Veteran had cardiac hypertrophy, normal LVEF, and no evidence of dilatation.  The examiner considered the August 2012 stress test and found the Veteran's MET level was solely due to his heart condition.  The examiner stated the Veteran did not have any non-cardiac medical conditions.  Moreover, the examiner concluded the exercise stress test was a better indicator than the interview METs test.

The November 2014 VA examiner also noted the Veteran was continuously on medication for his heart condition and that there was no evidence of dilatation.  Conversely, the examiner concluded the Veteran did not have congestive heart failure and there was no evidence of hypertrophy.  At this examination the Veteran could not perform the stress test for METs, but based on the interview test, the examiner concluded that 3 to 5 METs would lead to dyspnea and angina.  However, the VA examiner noted that only 60 percent of METs results were due to the Veteran's heart condition as his other medical conditions affected the results.  

The Board considers all the evidence of record and acknowledges the medical evidence leads to different ratings.  The March 2010 VA examination METS stress test results showed the Veterans METs were 2 to 3, which would put the Veteran's rating at 100 percent, even though his LVEF was between 65 percent and 70 percent.  The Board acknowledges the December 2010 VA record indicating that the LVEF should be considered over the METs because the METs result was based on overall functioning capacity not just the Veteran's heart condition.  However, there is no indication what percentage was due to the Veteran's heart condition and what percentage was due to his non-cardiac related conditions.  The Board finds the March 2010 examination provides a competent, credible assessment of the Veteran's heart condition.

The Board also considers the 2011 reports and the August 2012 private opinion showing the Veteran's LVEF was within the normal range.  However, the Veteran's congestive heart failure and evidence of cardiac hypertrophy or dilatation is noted on his April 2011 DBQ.  The Veteran's hypertrophy was also noted in the August 2012 opinion.  Conversely, the May 2013 VA examination noted there was no congestive heart failure.  Further, the May 2013 VA examination noted the normal LVEF range should be weighed more than the low MET result number as the MET stress test considered the Veteran's overall functioning capacity.  While the Board considers the May 2013 VA examination, as the examiner did not note the Veteran's congestive heart failure the VA examination is assigned lower probative weight.  Consequently, the Board affords lower probative value to the VA examiner's opinion to consider the LVEF over the METs estimate.

The most recent opinions of record come from 2014.  The September 2014 DBQ puts the Veteran's METs results at 1 to 3 while the November 2014 VA examination puts the Veteran's results at 3 to 5.  The September 2014 DBQ concluded the results were due solely to the Veteran's heart condition, but the November 2014 VA examiner concluded only 60 percent was due to the Veteran's heart condition.  The September 2014 DBQ noted that the Veteran had congestive heart failure and hypertrophy, whereas the November 2014 VA examination reported there was neither.  Similar to the May 2013 VA examination, the Board considers the November 2014 VA examiner's failure to note the Veteran's congestive heart failure and hypertrophy.  Thus, the Board assigns the September 2014 DBQ higher probative value than the November 2014 VA examination.  

Accordingly, the Board finds the preponderance of evidence is in favor of the Veteran's claim.  The Board finds evidence from March 2010 to September 2014 put the Veteran's METs results between 1 and 3.  While the Board notes the Veteran's LVEF has been in the normal range throughout the appeal period and that multiple VA examiners opined the LVEF number should be afforded more weight than the METs results, as previously stated those VA opinions are afforded lower probative value.  While the Board considers the December 2010 VA statement that the METs results are due to other non-cardiac medical conditions, the examiner failed to attribute which percentage was due to non-cardiac medical conditions.  A specific percentage is not provided until the Veteran's November 2014 VA examination.  Further, the Board finds issue with the May 2013 VA and November 2014 VA examinations as the examiner did not consider the complete picture of the Veteran's heart condition as both examinations missed previous details in the Veteran's medical record.  Therefore, based on the Veteran's METs results the Board finds the Veteran is entitled to an initial 100 percent rating.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

III.  TDIU

As noted above, the Board found the Veteran's initial disability rating for his heart condition should be granted at a 100 percent rating.  The Board also notes the evidence of record contains an opinion from the Veteran's private doctor that states the Veteran's multiple chronic medical conditions render the Veteran unemployable, and he is "considered permanently disabled from a cardiac standpoint."  Therefore, the Board must also consider the issue of TDIU.  

Under the applicable criteria, a TDIU rating may be assigned, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who do not meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of the Compensation Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors must be considered.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

A grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability and VA finds that TDIU is warranted based on service-connected disabilities other than the disability that is rated at 100 percent, which would then satisfy the second requirement of an additional disability or disabilities of 60 percent.  See Bradley, 22 Vet. App. at 294.

The Veteran's service-connected disabilities that were not rated at 100 percent include the Veteran's post-traumatic stress disorder (PTSD) and postoperative sternotomy scar.  From February 13, 2009, the Veteran's PTSD was rated as 30 percent, and his postoperative sternotomy scar was rated as noncompensable.  The Board acknowledges the Veteran's PTSD was rated at 100 percent from July 17, 2014.  

Additionally, the Board considers the evidence of record and finds there is no evidence his PTSD (prior to the assignment of its 100 percent rating) or sternotomy scar rendered the Veteran unemployable, nor has he so contended.  The medical evidence and the Veteran's lay statements attribute his unemployability to his heart condition and other non-service-connected disabilities.  Thus, the Board finds the preponderance of the evidence is against the claim and a TDIU is not warranted, nor is remand for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to an initial 100 percent for the entire appeal period for the Veteran's heart condition is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


